Citation Nr: 0303880	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  02-12 739	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to U.S. 
Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION


The appellant had service in the New Philippine Scouts under 
Public Law 190, 79th Congress, from May 1946 to March 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of January 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.

In October 2001 the appellant filed a claim of entitlement to 
non-service-connected disability pension benefits.  In 
January 2002 the RO denied his claim on the basis that his 
service with the New Philippine Scouts was not qualifying for 
VA pension benefits.  He filed a timely notice of 
disagreement and substantive appeal.


FINDING OF FACT

On February 20, 2002, the Board was notified by the RO that 
the appellant had died on December [redacted], 2002. 


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim which might be brought by a survivor of the appellant.  
38 C.F.R. § 20.1106 (2002).


ORDER

The appeal is dismissed.




		
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that 
discusses what steps may be taken in the event of 
disagreement with our decision.  We are in the process of 
updating the form to reflect changes in the law effective on 
December 27, 2001.  See the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  In the meanwhile, the following are important 
corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) One is no longer required to 
file a copy of the Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge a fee for representing an appellant.


 



